Citation Nr: 18100237
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 14-26 714
DATE:	April 2, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for degenerative joint disease (DJD) of the right hand is denied.
FINDING OF FACT
DJD of the right hand was not manifest in service or within one year of discharge from active duty, and is unrelated to service.

CONCLUSION OF LAW
DJD of the right hand was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from January 1969 to November 1970.  
Service Connection Law and Regulation
Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78 F.3d 604 (Fed. Cir. 1996). 
Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  DJD or arthritis is among the listed conditions, subject to a one year presumptive period. 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veterans lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), affd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
Service Connection for a Right Hand Disability 
The Veteran contends that he developed a right hand condition due to recoil while using a M16 rifle in service.  He further stated that he was unable to use his right hand due to the pain and that his right hand is so painful that it becomes numb.
The Veterans DD 214 indicates that his military occupational specialty was that of a Radio Operator.  On his Expiration of Term of Service (ETS) Report of Medical History the Veteran indicated I think I am in perfect health; except for my big toe.  No disabilities were listed on the Veterans October 1970 separation examination.  Service treatment records are silent for any complaints or diagnoses related to the Veterans right hand.
In May 2012 the Veteran was afforded a VA examination.  The Veteran noted that his right thumb condition began in 1969 when his right thumb was jammed in a rifle.  The Veteran was diagnosed with degenerative arthritis of the right hand.  An X-ray study revealed degenerative changes of the right hand without acute fracture.  
In August 2017 the Veteran was again afforded a VA examination in which he reported to the examiner that his symptoms began in January 1969 due to the recoil of his weapon.  The Veteran noted that his condition had gotten worse with increased sensitivity and pain.  The examiner opined that it was less likely than not that the Veterans right thumb DJD was incurred in or caused by an in-service injury.  The examiner noted a thorough review of the Veterans treatment records which were negative for right hand complaints or injuries.  The examiner also found that there were no treatment records documenting a right hand condition until recently and concluded that there was no longitudinal relationship between the Veterans military service and his current condition.  Rather, the examiner noted that the Veterans DJD was age related deterioration of the joint.
To the extent that the Veteran alleges that right hand DJD was actually manifested in service or within the first post-service year, the preponderance of the evidence is against such a claim.  The record, as discussed above, clearly does not show arthritis until many years following service.  As such, service connection on a presumptive basis is denied.
Additionally, the preponderance of the evidence is against a finding that the current right hand disability, DJD, is related to service.  The 2017 VA opinion, which is wholly against the claim, was based on a review of the history including service treatment records and commented on both presumptive as well as a direct etiological relationship; it addressed all of the critical medical issues in this claim regarding nexus and is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.  Moreover, it is uncontroverted by other medical evidence.  The Board finds it highly probative and persuasive.
The records contain no medical opinions linking the Veterans current right hand disability of DJD to his active duty service generally or the aforementioned service-related act of his M16 recoiling.  In fact, the VA examiner in 2017, specifically opined against such a relationship.  Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veterans right hand DJD is causally related to his active duty service. 
In making this decision, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge). However, his opinion as to the etiology of his current DJD of the right hand is outweighed by the medical opinion evidence, particularly the 2017 VA opinion.  In this regard, the examiner considered the reported history in arriving at the opinion, as well as the contemporaneous VA records and service treatment records.  The Board does, in fact, adopt the 2017 VA examiners opinion on which it bases its determination that service connection for right hand DJD is not warranted. 
The Board finds the preponderance of the evidence is against a finding that the Veterans DJD of the right hand is causally related to his service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

(continued on next page)





 
 
T. REYNOLDS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Ben Winburn, Associate Counsel 

